Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered. 
Claims 1-6 are currently pending and are rejected for the reasons set forth below.

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).




4.	Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

5. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-6 are directed to a system (i.e., machine). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “respond to at least one personal data request uploaded by said at least one data purchaser; and receive raw personal data uploaded by said at least one data supplier based on said at least one personal data request; store personal data; matches up said at least one personal data request uploaded by said at least one data purchaser with the personal data stored so as to obtain a matched 14trading result to be returned back to said at least one data purchaser; on processing personal data trading activity by said at least one data purchaser, total trading cash-flow data is obtained; and said total trading cash-flow data comprised at least one turnover, at least one profit, and at least one member identification (ID) of said at least one data purchaser related to said personal data trading activity; analyze the at least one physiological parameter provided by the data supplier, determine corresponding health indicators of the data supplier, and return the determined health indicators back to said data supplier; and wherein, on processing said personal data trading activity, clearing and calculating of said at least one profit is processed to obtain a profit-sharing result to grant a shared profit to said at least one data supplier related to said personal data trading activity based on said profit-sharing result.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including sales activities or behaviors; business relations) and “Mathematical Concepts” grouping of abstract ideas as they cover performance of the limitations in mathematical calculations, namely trading personal data and calculate at least one profit to obtain a profit-sharing result. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a plurality of network devices”, “at least one supplier device”, “at least one purchaser device”, “a communication unit”, a storage unit”, “a trading platform”, “an analysis unit”, and “a profit-sharing unit”. However, the additional elements recite generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more -- See MPEP 2106.05(f)(2).  None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-6 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 2: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the said shared profit recited in independent claim 1 by further specifying wherein said shared profit is selected from a group consisting of cash, electronic cash, virtual currency, a dividend, consumer shopping cash, a discount, and a combination of any of the above. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the said supplier device recited in independent claim 1 by further specifying wherein said supplier device is selected from a group consisting of a smartphone, a notebook, a personal computer (PC), a cloud server, a tablet, and a related device conforming to purchaser-designated specifications. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the 
Regarding dependent claim 4: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the said supplier device recited in independent claim 1 by further wherein said supplier device is selected from a group consisting of a smartphone, a notebook, a PC, a tablet, a cloud server, and a device of browsing, storing, and analyzing conforming to purchaser's requirement. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the said personal data request recited in independent claim 1 by further specifying wherein said personal data request is obtained from a sheet selected from a group consisting of a poll sheet, a market-research sheet, a personal data sheet, a sheet of future and past personal physiological information, a habit/interest sheet, a personal-wish sheet, an academic-research sheet, a credit-rating sheet, and a sheet of a combination of any of the above. The limitations of this claim fail to integrate the abstract idea into a practical 
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the said communication unit recited in independent claim 1 by further specifying wherein said communication unit is selected from a group consisting of a cable network and a network using wireless communication protocol. The limitations of this claim fail to integrate the abstract idea into a practical application because the dependent claim also amounts to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of this dependent claim fail to establish that the claim provides an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Response to Applicant’s Arguments
6.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-6 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant asserts that the amended claims recite the limitations of an analysis unit that is specifically configured to analyze raw personal data obtained from a data supplier, via a supplier device, to determine corresponding health indicators of the data supplier from the analyzed raw data, and to return the determined health indicators back to the data supplier. Applicant respectfully asserts that the combination of limitations directed to analyzing raw data and returning corresponding determined health indicators back to a data supplier is an integral practical application of an abstract idea. In addition, the analysis unit is specifically configured to analyze at least one physiological parameter provided by a data supplier and to determine health indicators from that raw data and these specifically recited capabilities are not a generic function or feature of generic computer components. Applicant further asserts that the amended claims do recite sufficient additional elements to amount to significantly more than the judicial exception (See Applicant Arguments/Remarks Pages 7-8). 
In response to Applicant’s arguments, Examiner respectfully submits that the present claims perhaps recite a new and improved abstract idea, but it is still an abstract idea that is not integrated into a practical application because the present claims, further to the abstract idea include, additional elements of a computer, computing devices (i.e., a smart phone, a personal computer (PC), a tablet) associated with a display, a server, and/or software programing (the additional elements) that are generic computer components that are recited a high-level of generality that merely perform, conduct, carry out, and implement, and/or narrow the abstract idea itself (specifically, an analysis unit is configured to analyze the at least one physiological parameter by the data supplier and adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). Also, none of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. See details of Claim Rejections - 35 USC § 101 in the section above.

Conclusion
7.       The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: 
	Scianna et al. (U.S. Pub. No. 2011/0196774) teach derivative trade processing.
	MORIWAKI et al. (U.S. Pub. No. 2014/0108100) teach data integrated analysis system.
	Blaikie, III (U.S. Pub. No. 2021/0097198) teach platform for management of user data.
8.      		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
9.      		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone 
10.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LIZ P NGUYEN/
Examiner, Art Unit 3696

/JOSEPH W. KING/Primary Examiner, Art Unit 3696